     Case 2:15-cr-00106-MCE-CKD Document 74 Filed 06/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:15-cr-0106 MCE CKD
12                                Respondent,
13               v.                                       ORDER
14    CHRISTOPHER THOMAS KEGLER,
15                                Movant.
16

17             Movant is a federal prisoner proceeding pro se on a motion to vacate, set aside, or correct

18   his sentence pursuant to 28 U.S.C. § 2255. By order filed February 26, 2020, respondent was

19   ordered to file an answer to the motion to vacate. (ECF No. 66.) Respondent has now filed a

20   motion to dismiss the § 2255 motion on the ground that movant waived his right to collaterally

21   attack his conviction. (ECF No. 72.)

22              Accordingly, IT IS HEREBY ORDERED that movant shall file a response to the motion

23   within thirty days of the service of this order. Respondent’s reply, if any, shall be due within

24   fourteen days after service of the response. Movant’s failure to file a response will result in a

25   recommendation that the respondent’s motion to dismiss be granted.

26   Dated: June 25, 2020
                                                         _____________________________________
27
                                                         CAROLYN K. DELANEY
28   13:kegl0106.briefing.sched                          UNITED STATES MAGISTRATE JUDGE
                                                          1
